     Case 4:18-cr-00610 Document 44 Filed on 06/03/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                             Case Number: 4:18−cr−00610

Krishna Mohan



                               NOTICE OF RESETTING

A proceeding has been reset in this case as to Krishna Mohan as set forth below.

Before the Honorable Gray H Miller
PLACE:
Courtroom 9D
United States District Court
515 Rusk Street
Houston, TX 77002


DATE: 7/8/2021
TIME: 10:30 AM
TYPE OF PROCEEDING: Sentencing


Date: June 3, 2021                                          Nathan Ochsner, Clerk
